PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,228,817
Issued: January 18, 2022
Application No. 15/885,923
Filed: 1 Feb 2018
For: Crowd-Sourced Program Boundaries
:
: IN VIEW OF REQUEST FOR
: RECALCULATION OF PATENT
: TERM ADJUSTMENT/NOTICE
: OF INTENT TO ISSUE CERTIFICATE
: OF CORRECTION
:


This decision is in response to the “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STATEMENT UNDER 37 CFR 1.704(d),” filed March 18, 2022.

The patent term adjustment has been recalculated in view of the request for recalculation of patent term adjustment in view of a safe harbor statement.

The Office has re-determined the PTA to be 188 days. A review of the record reflects that the Information Disclosure Statements submitted October 22, 2020 and February 16, 2021 included a “Safe Harbor” statements in accordance with 37 CFR 1.704(d). In view thereof, the 42-day reduction and 22-day reduction of patent term adjustment assessed pursuant to 37 CFR 1.704(c)(8) have been restored. 

Overall PTA Calculation

Formula: 
	
“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO Calculation:	234 + 0 + 0 – 0 – 46 = 188

Conclusion

Patentee is entitled to PTA of 188 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 234 + 0 + 0 – 0 – 46 = 188 days. 

The application is being forwarded to the Certificates of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by 188 days.

Pursuant to 37 CFR 1.322, the Office will not issue a certificate of correction without first providing assignee or patentee an opportunity to be heard.  Accordingly, patentee is given one (1) month or thirty (30) days, whichever is longer, from the mail date of this decision to respond.  No extensions of time will be granted under § 1.136.  After the expiration of the period, the Office will sua sponte issue a certificate of correction.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Copy of DRAFT Certificate of Correction
		Copy of PTA Screen


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,228,817
		DATED            :  March 18, 2022
		INVENTOR(S) :  Wahl, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 124 days

      Delete the phrase “by 124 days” and insert – by 188 days--